705 N.W.2d 29 (2005)
474 Mich. 880-89
People
v.
Anstey.
No. 128368.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 128368, COA: 255416.
On order of the Court, the application for leave to appeal the February 8, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed: (1) whether dismissal is the proper remedy for the denial of an independent chemical test in violation of MCL 275.625a(6)(d); and (2) whether this Court's decision in People v. Koval, 371 Mich. 453, 124 N.W.2d 274 (1963), was correctly decided.